 


113 HR 630 IH: Postal Service Protection Act of 2013
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 630 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2013 
Mr. DeFazio introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To recalculate and restore retirement annuity obligations of the United States Postal Service, eliminate the requirement that the United States Postal Service pre-fund the Postal Service Retiree Health Benefits Fund, place restrictions on the closure of postal facilities, create incentives for innovation for the United States Postal Service, to maintain levels of postal service, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Postal Service Protection Act of 2013. 
(b)Table of contentsThe table of contents is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Retirement annuity obligation recalculation and restoration 
Sec. 101. Modified methodology. 
Sec. 102. Relating to a postal surplus. 
Sec. 103. Treatment of certain surplus retirement contributions. 
Sec. 104. Elimination of requirement to pre-fund the Postal Service Retiree Health Benefits Fund. 
Sec. 105. Effective date; rule of construction. 
Title II—Restrictions on postal facility closures 
Sec. 201. Modified procedures. 
Sec. 202. Definitions. 
Title III—Incentives for innovation 
Sec. 301. Authority to offer nonpostal services and products. 
Sec. 302. Wine and beer shipping. 
Sec. 303. Innovation and accountability. 
Title IV—Maintaining levels of service 
Sec. 401. Six-day delivery. 
Sec. 402. Service standards for market-dominant products. 
Title V—Elimination of annual limitation on increases in rates for market-dominant products 
Sec. 501. Elimination of annual limitation.  
IRetirement annuity obligation recalculation and restoration 
101.Modified methodology 
(a)In generalSection 8348(h) of title 5, United States Code, is amended by adding at the end the following: 
 
(4) 
(A)To the extent that a determination under paragraph (1), relating to benefits attributable to civilian employment with the United States Postal Service, is based on a provision of law described in subparagraph (C), the determination shall be made in accordance with that provision and any otherwise applicable provisions of law, subject to the following: 
(i)The average pay used in the case of any individual shall be a single amount, determined in accordance with section 8331(4), taking into account the rates of basic pay in effect for the individual during the periods of creditable service performed by the individual. Nothing in this subsection shall be considered to permit or require— 
(I)1 determination of average pay with respect to service performed with the United States Postal Service; and 
(II)a separate determination of average pay with respect to service performed with its predecessor entity in function. 
(ii)In determining the portion of an annuity attributable to civilian employment with the United States Postal Service, with respect to any period of employment with the United States Postal Service that follows any other period of employment creditable under section 8332 (without regard to whether the employment was with an entity referred to in clause (i)(II)), the total service of an employee for purposes of any provision of law described in subparagraph (C) shall be the sum of— 
(I)any period of employment with the United States Postal Service; and 
(II)any period of employment creditable under section 8332 that precedes the period described in subclause (I). 
(B) 
(i)Not later than 6 months after the date of enactment of this paragraph, the Office shall determine (or, if applicable, redetermine) the amount of the Postal surplus or supplemental liability as of the close of the fiscal year most recently ending before that date of enactment, in conformance with the methodology required under subparagraph (A). 
(ii) 
(I)If the result of the determination or redetermination under clause (i) is a surplus, the Office may transfer the amount of the surplus, or any portion of the amount of the surplus, at the request of the United States Postal Service, to— 
(aa)the Postal Service Retiree Health Benefits Fund established under section 8909a; and 
(bb)the Postal Service Fund established under section 2003 of title 39. 
(II)If a determination or redetermination under clause (i) for a fiscal year is made before a determination under paragraph (2)(B) is made with respect to the fiscal year, the Office may not make a determination under paragraph (2)(B) with respect to the fiscal year. 
(C)The provisions of law described in this subparagraph are— 
(i)the first sentence of section 8339(a); and 
(ii)section 8339(d)(1).. 
(b)Coordination provisions 
(1)Determination of amount payableSection 8909a of title 5, United States Code, is amended by adding at the end the following: 
 
(e)Notwithstanding any other provision of law, the Office shall determine the amount payable by the Postal Service under subsection (d) in any fiscal year ending on or before September 30, 2013, without regard to the requirements under section 8348(h)(4).. 
(2)Rule of constructionNothing in this Act shall affect the amount of any benefits otherwise payable from the Civil Service Retirement and Disability Fund to any individual. 
(c)Technical and conforming amendmentThe heading for section 8909a of title 5, United States Code, is amended by striking Benefit and inserting Benefits. 
102.Relating to a postal surplusSection 8348(h)(2)(C) of title 5, United States Code, is amended— 
(1)by inserting 2021, after 2015,; and 
(2)by striking if the result is and all that follows through terminated. and inserting the following: 
if the result is a surplus— 
(i)that amount, or any portion of that amount, may be transferred at the request of the United States Postal Service to— 
(I)the Postal Service Retiree Health Benefits Fund; and 
(II)the Postal Service Fund established under section 2003 of title 39; and 
(ii)any prior amortization schedule for payments shall be terminated.. 
103.Treatment of certain surplus retirement contributionsSection 8423(b) of title 5, United States Code, is amended— 
(1)by redesignating paragraph (5) as paragraph (6); and 
(2)by inserting after paragraph (4) the following: 
 
(5)If, for fiscal year 2010, the amount computed under paragraph (1)(B) is less than zero (in this section referred to as surplus postal contributions), the amount of the surplus postal contributions, or any portion of the amount, may be transferred at the request of the United States Postal Service to— 
(A)the Postal Service Retiree Health Benefits Fund established under section 8909a; 
(B)the Postal Service Fund established under section 2003 of title 39; 
(C)the Employees’ Compensation Fund established under section 8147; and 
(D)the United States Postal Service for the repayment of any obligation issued under section 2005 of title 39.. 
104.Elimination of requirement to pre-fund the Postal Service Retiree Health Benefits Fund 
(a)In generalSection 8909a of title 5, United States Code, is amended— 
(1)in subsection (d)— 
(A)by striking paragraph (3); and 
(B)by redesignating paragraphs (4) through (6) as paragraphs (3) through (5), respectively; and 
(2)by adding at after subsection (e) (as added by section 101(b)(1)) the following: 
 
(f)Nothing in this section shall be construed to require the Postal Service to pay any amount into the Postal Service Retiree Health Benefits Fund established under section 8909a.. 
(b)Technical and conforming amendmentSection 803(b)(1)(A) of the Postal Accountability and Enhancement Act (5 U.S.C. 8909a note) is amended by striking 8909a(d)(5) and inserting 8909a(d)(4). 
105.Effective date; rule of construction 
(a)In generalThis title and the amendments made by this title shall take effect on the date of enactment of this Act. 
(b)Intent of CongressIt is the intent of Congress that this title apply with respect to the allocation of past, present, and future benefit liabilities between the United States Postal Service and the Treasury of the United States. 
(c)Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to prohibit the Postal Service from paying any amount of surplus contributions to the Civil Service Retirement and Disability Fund and the Federal Employees’ Retirement System into— 
(1)the Postal Service Retiree Health Benefits Fund established under section 8909a of title 5, United States Code; and 
(2)the Postal Service Fund established under section 2003 of title 39, United States Code. 
IIRestrictions on postal facility closures 
201.Modified procedures 
(a)In generalSection 404(d) of title 39, United States Code, is amended by striking (d)(1) and all that follows through paragraph (4) and inserting the following: 
 
(d) 
(1)Before making a determination under subsection (a)(3) to close or consolidate a postal facility, the Postal Service shall— 
(A)conduct an investigation to assess the need for the proposed closure or consolidation; and 
(B)ensure that each person served by the postal facility has an opportunity to present views by providing appropriate notice— 
(i)to each person by mail; and 
(ii)by publication in a newspaper of general circulation in the area in which each person resides. 
(2)In conducting an investigation under paragraph (1)(A) and determining whether to close or consolidate a postal facility under subsection (a)(3), the Postal Service— 
(A)shall consider— 
(i)the effect the closing or consolidation would have on the community served by the postal facility; 
(ii)the effect the closing or consolidation would have on employees of the Postal Service employed at the postal facility; and 
(iii)whether the closing or consolidation would be consistent with the policy of the Government under section 101(b), that the Postal Service shall provide a maximum degree of effective and regular postal services to rural areas, communities, and small towns where postal facilities are not self-sustaining; and 
(B)may not consider compliance with any provision of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.). 
(3) 
(A)Upon completion of an investigation under paragraph (1), the Postal Service shall make a decision, in writing, whether to proceed with the proposal to close or consolidate a postal facility, which shall include the findings of the Postal Service with respect to each factor specified in paragraph (2)(A). 
(B)Not later than 90 days before the Postal Service makes a final determination under this subsection, the Postal Service shall— 
(i)post notice of the decision and findings under subparagraph (A) in a prominent place in each postal facility that would be affected by the closing or consolidation; and 
(ii)send notice of each posting under clause (i) by mail to each person served by the postal facility in which the notice is posted. 
(C)Notice under subparagraph (B) shall include— 
(i)a statement as follows: This is notice of a proposal to _____ this postal facility. A final determination will not be made before the end of the 90-day period beginning on the date on which this notice is first posted., with the blank space being filled in with close or consolidate (whichever is appropriate), and with instructions for how any interested person may submit comments; 
(ii)a brief summary of the findings of the Postal Service with respect to the factors specified in paragraph (2)(A); and 
(iii)the amount of cost savings the Postal Service estimates the Postal Service will realize from the closing or consolidation, in the first year following the date of the closing or consolidation, together with an explanation of the assumptions and methodologies used in making the estimate. 
(4)The Postal Service shall make a final determination to close or consolidate a postal facility in writing after taking into consideration any comments received during the 90-day period described under paragraph (3). The Postal Service shall take no action to close or consolidate a postal facility before the date that is 60 days after the date on which the Postal Service— 
(A)posts a copy of the final determination in a prominent location in each affected postal facility; and 
(B)sends to each person served by the postal facility— 
(i)a notice of the determination; and 
(ii)notice of any appeal rights available with respect to the determination.. 
(b)De novo reviewSection 404(d)(5) of title 39, United States Code, is amended— 
(1)by striking post office and inserting postal facility; and 
(2)by striking The Commission shall set aside and all that follows through final disposition of the appeal. and inserting the following: The Commission shall review de novo the determination of the Postal Service. In conducting a review de novo, the Commission shall consider the factors described in paragraph (2)(A). If the Commission finds fault with a determination of the Postal Service, the Commission shall suspend the effectiveness of the determination of the Postal Service.. 
(c)Exception; calculation of actual cost savingsSection 404(d) of title 39, United States Code, is amended by adding at the end the following: 
 
(7) 
(A)Paragraphs (1) through (6) shall not apply in the case of a closing or consolidation which occurs by reason of an emergency suspension, as described in section 241.3 of title 39, Code of Federal Regulations, or any successor thereto. 
(B)For purposes of this paragraph, the term emergency suspension does not, in the case of a leased facility, include the termination or cancellation of the lease by a party other than the Postal Service. 
(8) 
(A)Not later than 2 years after the date of the closing or consolidation of any postal facility occurring after the date of enactment of this paragraph, the Inspector General shall determine the amount of the cost savings realized by the Postal Service from the closing or consolidation for the first year following the closing or consolidation. 
(B)The Inspector General shall submit to the Postmaster General and to Congress— 
(i)a report for each postal facility for which the Inspector made a determination of cost savings under subparagraph (A) during the preceding year that includes— 
(I)the amount of the cost savings determined to be realized with respect to each closing or consolidation of a postal facility, together with an explanation of the assumptions and methodologies used in making the determination; 
(II)a comparison of— 
(aa)the cost savings determined by the Inspector General; and 
(bb)the estimates provided by the Postal Service under paragraph (3)(C)(iii); and 
(III)an explanation of the reasons for any differences between the determination of the Inspector General and the estimates of the Postal Service, together with recommendations for any legislation or administrative action that the Inspector General considers appropriate to provide for more accurate estimates; and 
(ii)an annual report with respect to all the postal facilities for which the Inspector made a determination of cost savings under subparagraph (A) that includes the information required under clause (i).. 
202.DefinitionsSection 404(d) of title 39, United States Code, as amended by section 201(c), is further amended by adding at the end the following: 
 
(9)In this subsection— 
(A)the term postal facility includes an office, branch, station, or other facility which— 
(i)is operated by the Postal Service; and 
(ii)provides services to persons described in subparagraph (B); and 
(B)any reference to the persons served by a postal facility shall include a postal customer receiving mail delivery service from the postal facility, a resident of a ZIP code served by the postal facility, a postal customer having a post office box at the postal facility, and any relevant local government official as defined by the Postal Service by rule.. 
IIIIncentives for innovation 
301.Authority to offer nonpostal services and products 
(a)Specific powerSection 404(a) of title 39, United States Code, is amended— 
(1)in paragraph (7), by striking and at the end; 
(2)in paragraph (8), by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(9)to provide nonpostal services and products in accordance with subsection (e).. 
(b)Nonpostal services and productsSection 404(e) is amended to read as follows: 
 
(e) 
(1)The Postal Service may provide any nonpostal service or product in a manner consistent with the public interest. 
(2)Not later than 90 days before providing a nonpostal service or product that the Postal Service did not provide before the date of enactment of this subsection, the Postal Service shall request an advisory opinion from the Postal Regulatory Commission that evaluates the extent to which the provision of that nonpostal service or product— 
(A)would use the processing, transportation, delivery, retail network, technology, or other resources of the Postal Service; and 
(B)would be consistent with the public interest. 
(3)Not later than 45 days after the date on which the Postal Regulatory Commission receives a request under paragraph (2), the Postal Regulatory Commission shall— 
(A)issue an advisory opinion to the Postal Service concerning the request; and 
(B)transmit a copy of the advisory opinion, together with the original request, to— 
(i)the Committee on Oversight and Government Reform of the House of Representatives; and 
(ii)the Committee on Homeland Security and Governmental Affairs of the Senate. 
(4)In this title, the term nonpostal service or product means any service or product other than a postal service, including— 
(A)check-cashing services; 
(B)technology and media services; 
(C)warehousing and logistics; 
(D)facility leasing; 
(E)public Internet access services; 
(F)driver licensing; 
(G)vehicle registration; 
(H)hunting and fishing licensing; 
(I)notary services; and 
(J)voter registration. 
(5)The Postal Service may enter into a contract with a State or local agency to provide a nonpostal service or product authorized under this subsection.. 
302.Wine and beer shipping 
(a)Mailability 
(1)Nonmailable articlesSection 1716(f) of title 18, United States Code, is amended by striking mails and inserting mails, except to the extent that the mailing is allowable under section 3001(p) of title 39. 
(2)IntoxicantsSection 1154(a) of title 18, United States Code, is amended, by inserting or, with respect to the mailing of wine or malt beverages, to the extent allowed under section 3001(p) of title 39 after mechanical purposes. 
(b)RegulationsSection 3001 of title 39, United States Code, is amended by adding at the end the following: 
 
(p) 
(1)Wine or malt beverages shall be considered mailable if mailed— 
(A)by a licensed winery or brewery, in accordance with applicable regulations under paragraph (2); and 
(B)in accordance with the law of the State, territory, or district of the United States where the addressee or duly authorized agent takes delivery. 
(2)The Postal Service shall prescribe such regulations as may be necessary to carry out this subsection, including regulations providing that— 
(A)the mailing shall be by a means established by the Postal Service to ensure direct delivery to the addressee or a duly authorized agent at a postal facility; 
(B)the addressee (and any duly authorized agent) shall be an individual at least 21 years of age, and shall present a valid, government-issued photo identification at the time of delivery; 
(C)the wine or malt beverages may not be for resale or other commercial purpose; and 
(D)the winery or brewery involved shall— 
(i)certify in writing to the satisfaction of the Postal Service, through a registration process administered by the Postal Service, that the mailing is not in violation of any provision of this subsection or regulation prescribed under this subsection; and 
(ii)provide any other information or affirmation that the Postal Service may require, including with respect to the prepayment of State alcohol beverage taxes. 
(3)For purposes of this subsection— 
(A)a winery shall be considered to be licensed if that winery holds an appropriate basic permit issued— 
(i)under the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.); and 
(ii)under the law of the State in which the winery is located; and 
(B)a brewery shall be considered to be licensed if that brewery— 
(i)possesses a notice of registration and bond approved by the Alcohol and Tobacco Tax and Trade Bureau of the Department of the Treasury; and 
(ii)is licensed to manufacture and sell beer in the State in which the brewery is located.. 
(c)Effective dateThe amendments made by this section shall take effect on the earlier of— 
(1)the date on which the Postal Service issues regulations under section 3001(p) of title 39, United States Code, as amended by this section; or 
(2)120 days after the date of enactment of this Act. 
303.Innovation and accountability 
(a)In generalChapter 2 of title 39, United States Code, is amended by adding at the end the following: 
 
209.Innovation and accountability 
(a)Chief innovation officerThere shall be in the Postal Service a Chief Innovation Officer appointed by the Postmaster General who shall have proven expertise and a record of success in— 
(1)the postal and shipping industry; 
(2)innovative product research and development; 
(3)marketing brand strategy; 
(4)emerging communications technology; or 
(5)business process management. 
(b)DutiesThe Chief Innovation Officer shall— 
(1)lead the development of innovative nonpostal products and services that maximize the revenue of the Postal Service; 
(2)develop innovative postal products and services, particularly products and services that use emerging information technologies, to maximize the revenue of the Postal Service; 
(3)supervise the implementation of products and services described in paragraphs (1) and (2); and 
(4)monitor the performance of products and services described in paragraphs (1) and (2) and modify the products and services as needed to address changing market trends. 
(c)ConsiderationsThe Chief Innovation Office shall take into consideration comments or advisory opinions, if applicable, issued by the Postal Regulatory Committee before the initial sale of innovative postal or nonpostal products and services. 
(d)Designation 
(1)DeadlineAs soon as practicable after the date of enactment of this section, and not later than 90 days after the date of enactment of this section, the Postmaster General shall appoint a Chief Innovation Officer. 
(2)ConditionThe Chief Innovation Officer may not, while serving as Chief Innovation Officer, hold any other office or position in the Postal Service. 
(3)Rule of constructionNothing in this section shall be construed to prohibit an individual who holds another office or position in the Postal Service at the time the individual is appointed Chief Innovation Officer from serving as the Chief Innovation Officer under this section. 
(e)Advisory commission 
(1)EstablishmentThere is established the Postal Innovation Advisory Commission (hereinafter the Commission). 
(2)Membership 
(A)In generalThe Commission shall be composed of— 
(i)the Chief Innovation Officer established under subsection (a), who shall serve as Chairperson of the Commission; and 
(ii)5 other members as the Postal Regulatory Commission shall appoint, of whom— 
(I)1 member shall have expertise in labor; 
(II)1 member shall have expertise in small business issues; 
(III)1 member shall have expertise in consumer protection; 
(IV)1 member shall have expertise in small periodicals and newspapers; and 
(V)1 member shall have expertise in the postal industry. 
(B)Period of appointmentMembers shall be appointed for 5-year terms. 
(C)VacanciesAny vacancy in the Commission shall not affect the powers of the Commission, but shall be filled in the same manner as the original appointment. 
(D)MeetingsThe Commission shall meet at the call of the Chairperson. 
(E)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
(3)Duties of the commission 
(A)StudyThe Commission shall study— 
(i)additional postal and nonpostal services that the Postal Service may offer to raise revenue; and 
(ii)services that postal services in foreign countries have offered to respond to the increasing demand for high-tech services, including— 
(I)banking and insurance services; 
(II)communication services; 
(III)physical delivery of e-mail correspondence to individuals who do not have Internet access; 
(IV)scanning physical mail and delivering that mail through e-mail; and 
(V)communication through secure servers. 
(B)RecommendationsThe Commission shall generate recommendations for additional services that the Postal Service should provide based on the study conducted under subparagraph (A). 
(C)ReportNot later than 1 year after the date of enactment of this section, and each year thereafter, the Commission shall submit to the Postmaster General a report that contains each recommendation described under subparagraph (B) that the Commission approves by a majority vote. 
(4)Powers of the commission 
(A)HearingsThe Commission may hold such hearings, take such testimony, and receive such evidence as is necessary to carry out this subsection. 
(B)Information from federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this subsection. Upon request of the Chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(C)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(D)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 
(5)Commission personnel matters 
(A)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government (including the Postal Service) shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5 for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States, including the Postal Service, shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(B)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5 while away from their homes or regular places of business in the performance of services for the Commission. 
(C)Staff 
(i)In generalThe Chairperson of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(ii)CompensationThe Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5 relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5. 
(D)Detail of government employeesAny Federal Government employee, including an employee of the Postal Service, may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(E)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5 at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of title 5. 
(6)Permanent advisory commissionSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
(7)Authorization of appropriations 
(A)In generalThere are authorized to be appropriated such sums as may be necessary to the Commission to carry out this Act. 
(B)AvailabilityAny sums appropriated under the authorization contained in this section shall remain available, without fiscal year limitation, until expended. 
(f)Innovation strategy 
(1)In generalNot later than 1 year after the date of enactment of this section, the Postmaster General shall submit, at the same time the President submits the annual budget request under section 1105 of title 31 for that year, and together with the report on performance under subsection (g), a comprehensive strategy for maximizing the revenue of the Postal Service through innovative postal and nonpostal products and services to— 
(A)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(B)the Committee on Oversight and Government Reform of the House of Representatives; and 
(C)the Postal Regulatory Commission. 
(2)Matters to be addressedAt a minimum, the strategy required by this subsection shall address— 
(A)the specific innovative postal and nonpostal products and services to be developed and offered by the Postal Service, including the nature of the market demand to be satisfied by each product and service and the estimated date by which each product and service will be introduced; 
(B)the cost of developing and offering each product or service; 
(C)the anticipated sales volume for each product and service; 
(D)the anticipated revenues and profits expected to be generated by each product and service; 
(E)the likelihood of success of each product and service and the risks associated with the development and sale of each product and service; 
(F)the trends anticipated in market conditions that may affect the success of each product and service during the 5-year period following the submission of the report; and 
(G)the metrics that will be used to assess the effectiveness of the innovation strategy. 
(3)Strategy updatesThe Postmaster General shall— 
(A)update the strategy required under this subsection every 2 years; and 
(B)submit the updated strategy, at the same time the President submits the annual budget request under section 1105 of title 31 for that year, and together with the report on performance under subsection (g), to— 
(i)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(ii)the Committee on Oversight and Government Reform of the House of Representatives; and 
(iii)the Postal Regulatory Commission. 
(g)Report on performance 
(1)In generalThe Postmaster General shall submit an annual report that describes the progress of the Postal Service in implementing the strategy under this section, at the same time the President submits the annual budget request under section 1105 of title 31, to— 
(A)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(B)the Committee on Oversight and Government Reform of the House of Representatives; and 
(C)the Postal Regulatory Commission. 
(2)Matters to be addressedAt a minimum, a report under this subsection shall include— 
(A)the revenue generated by each product and service developed through the strategy under this section and the costs of developing and offering each product or service for the preceding year; 
(B)the total sales volume and revenue generated by each product and service on a monthly basis for the preceding year; 
(C)trends in each market in which a product or service is intended to satisfy a demand; 
(D)products and services identified in the strategy under this section that are to be discontinued, the date on which the discontinuance will occur, and the reasons for the discontinuance; 
(E)alterations in products and services identified in the strategy under this section that will be made to address changing market conditions, and an explanation of how the alterations will ensure the success of the products and services; and 
(F)the performance of the strategy under this section according to the metrics identified under subsection (e)(2)(G). 
(h)Study and report by Comptroller General 
(1)Study 
(A)In generalThe Comptroller General of the United States shall conduct a study on the implementation of the strategy under this section that assesses the effectiveness of the Postal Service in identifying, developing, and selling innovative postal and nonpostal products and services. 
(B)ContentsThe study under subparagraph (A) shall include— 
(i)an audit of the costs of developing each innovative postal and nonpostal product and service developed or offered by the Postal Service; 
(ii)the sales volume of each product and service; 
(iii)the revenues and profits generated by each product and service; and 
(iv)the likelihood of continued success of each product and service. 
(2)ReportNot later than 3 years after the date of enactment of this section, the Comptroller General shall submit a report concerning the study under paragraph (1) to— 
(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(B)the Committee on Oversight and Government Reform of the House of Representatives.. 
(b)Clerical amendmentThe table of sections for chapter 2 of title 39, United States Code, is amended by adding at the end the following: 
 
 
209. Innovation and accountability.. 
IVMaintaining levels of service 
401.Six-day deliverySection 404a(a) of title 39, United States Code, is amended— 
(1)in paragraph (2), by striking or at the end; 
(2)in paragraph (3), by striking the period and inserting ; or; and 
(3)by adding at the end the following: 
 
(4)reduce the frequency of the delivery of mail to fewer than 6 days each week.. 
402.Service standards for market-dominant productsSection 3691 of title 39, United States Code, is amended by adding at the end the following: 
 
(e)Restriction on authorityNotwithstanding subsections (a), (b), and (c), the Postal Service may not increase the expected delivery time for market-dominant products required under part 121 of title 39, Code of Federal Regulations, as in effect on March 2, 2010.. 
VElimination of annual limitation on increases in rates for market-dominant products 
501.Elimination of annual limitation 
(a)In generalSubparagraph (A) of paragraph (1) of section 3622(d) of title 39, United States Code, is repealed. 
(b)Technical and conforming amendmentsSuch section 3622(d), as amended by subsection (a), is further amended— 
(1)in paragraph (1)— 
(A)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; and 
(B)in subparagraph (B) (as so redesignated by subparagraph (A))— 
(i)by inserting and at the end of clause (i); and 
(ii)by striking clauses (iii) and (iv); 
(C)by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph (D); and 
(D)in subparagraph (D) (as so redesignated by subparagraph (C)), by striking notwithstanding and all that follows through paragraph (2)(C),; and 
(2)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2). 
 
